PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/748,386
Filing Date: 29 Jan 2018
Appellant(s): Makino et al.



__________________
Thomas Brown (Reg. 44,450)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 5, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 5, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Regarding the rejection of claim 8 under 35 USC 103, the Appellant has argued, see page 4, lines 10-16, that Tezuka and Ono fail to teach “the silencer assembly bolt fastens the silencer and the outer projection in a state where the second side wall abuts the outer projection” and described the teachings of Tezuka and Ono. 
However, Appellant’s argument is not directed toward the combination of references utilized in the most recent rejection.  The rejection of claim 8 was based on Tezuka being modified by Appel and Ono. Appel was cited to teach a silencer (muffler 5’) having a silencer assembly bolt (tension screw 25) which extends through the entire silencer including a second side wall (back wall 6). Tezuka teaches a compression device having a scroll casing (13, 13c, 13d) with an outer projection (not numbered, flange extending from 13c, labelled in annotated portion of Figure 1 on page 6 on Office action). 
The modification in the rejection replaced the silencer of Tezuka with the silencer of Appel, which results in the second side wall of Appel abutting against the outer projection of Tezuka (explained on page 8, lines 1-8 of the Office action). The In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	The Appellant has argued, see page 6, line 3 through page 7, line 2, that the Appellant’s invention achieves the technical effect of stably connecting the silencer to the scroll casing, which ensures containment performance and sealing performance. None of the claims refer to functions regarding creating a stable connection, containment, or sealing. The Appellant’s arguments are not directed to features within the claims. 
	The Appellant has argued, see page 7, lines 3-5, that Ono teaches joining the compressor and silencer via a third member and “Ono has more risk of getting openings, and thus is difficult to ensure the containment performance” and therefore Ono teaches away from combining other prior arts. The examiner respectfully disagrees. The examiner cited Ono to teach a scroll casing (15) can be formed of a single member (see page 7, lines 7-10 of the Office action). The examiner did not rely on Ono to teach joining the silencer to the compressor. The Appellant is arguing about features which are not relevant to the current rejection and which are not directed toward the rejection as presented in the most recent action.  Further, even if the arguments were directed toward the rejection and features at issue, there is no teaching away because the disclosure does not criticize, discredit, or otherwise discourage the solution claimed.  See MPEP 2145.  

Therefore, the examiner did not rely on the Appellant’s disclosure for motivation to reconstruct the claimed invention. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

 

Respectfully submitted,
/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
Conferees:
/David E Sosnowski/SPE, Art Unit 3745

/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.